Exhibit 10.6

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made by and among
UNITED AIR LINES, INC., a Delaware corporation (“Company”), UNITED CONTINENTAL
HOLDINGS, INC., a Delaware corporation and the parent company of Company
(“UCH”), and JEFFREY T. FOLAND (“Employee”), and is dated and effective as of
April 25, 2012. Company, UCH and Employee are referred to collectively in this
Amendment as the “Parties.”

WHEREAS, the Parties have heretofore entered into an Employment Agreement dated
October 1, 2010 (the “Employment Agreement”); and

WHEREAS, the Compensation Committee of the Board of Directors of UCH, on
April 25, 2012, authorized the execution and delivery on behalf of UCH of this
Amendment; and

WHEREAS, the Parties desire to amend the Employment Agreement as hereinafter set
forth;

NOW, THEREFORE, for and in consideration of the mutual promises and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1. Paragraph 4.9(vii)(D) of the Employment Agreement shall be deleted and the
following shall be substituted therefor:

“(D) a change in the management reporting structure such that Employee no longer
reports directly to the CEO of UCH.”

The provision set forth above shall survive the expiration or earlier
termination of the Employment Agreement.

2. Employee hereby irrevocably waives any and all rights he may previously have
had to exercise “Good Reason Termination” pursuant to the prior provisions of
Paragraph 4.9(vii)(D) of the Employment Agreement (related to any UCH
determination, or any failure to make a determination, with respect to divesting
or otherwise monetizing the business currently conducted by Mileage Plus
Holdings, LLC).

3. This Amendment may be executed by each of the Parties on a separate
counterpart, each of which when so executed and delivered shall be an original,
and both of which taken together shall constitute one instrument.

4. This Amendment, in combination with the Employment Agreement, expresses the
entire understanding of the Parties with respect to the matters set forth
herein. No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions of this Amendment.



--------------------------------------------------------------------------------

5. Any determination that any provision of this Amendment or any application of
it is invalid, illegal or unenforceable in any respect and in any instance shall
not affect the validity, legality or enforceability of that provision in any
other instance, or the validity, legality or enforceability of any other
provision of this Amendment or of any provision of the Employment Agreement.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment to Employment
Agreement as of the date first above written.

 

UNITED AIR LINES, INC. By:  

/s/ Michael P. Bonds

  Michael P. Bonds, Executive Vice President   Human Resources and Labor
Relations UNITED CONTINENTAL HOLDINGS, INC. By:  

/s/ Michael P. Bonds

  Michael P. Bonds, Executive Vice President   Human Resources and Labor
Relations “EMPLOYEE”

/s/ Jeffrey T. Foland

Jeffrey T. Foland

 

- 3 -